Citation Nr: 1107533	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  09-27 721A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
compensation benefits in the original amount of $6,748.00.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1980 to December 
1981.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 decision issued by the Committee on 
Waivers and Compromises (COWC) at the RO which denied the 
Veteran's request for a waiver.

The Veteran requested a personal hearing before a Veterans Law 
Judge at the RO in his August 2009 substantive appeal.  The 
Veteran later withdrew the request in a September 2010 
submission.  Accordingly, the Board will proceed to adjudicate 
the Veteran's appeal.  38 C.F.R. § 20.704(d) (2010).


FINDINGS OF FACT

1.  The Veteran notified the RO of his incarceration in March 
2008.

2.  On April 21, 2008, the RO verified a felony conviction and 
notified the Veteran of an impending reduction.

3.  On April 24, 2008, the Veteran confirmed all information 
necessary to implement the reduction prior to the creation of an 
overpayment.

4.  The RO failed to take action on the Veteran's response until 
July 2008.

5.  The Veteran's actions or failure to act did not contribute to 
the creation of the overpayment.


CONCLUSION OF LAW

The overpayment due to reduction of the Veteran's VA compensation 
benefits (in the amount of $6,748.00) was not properly created.  
38 C.F.R. § 1.911 (c) (2010).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act (VCAA)

The VCAA imposes obligations on VA in terms of its duties to 
notify and assist claimants.  The VCAA is not applicable to 
claims for waiver of recovery of overpayment.  Barger v. 
Principi, 16 Vet. App. 132, 138 (2002); see also Lueras v. 
Principi, 18 Vet. App. 435 (2004) (the VCAA does not apply to a 
waiver).  Thus, any discussion as to VCAA compliance is not 
required.  In any event, because the Board is granting the claim, 
there is no need to discuss in detail whether there has been 
compliance with the notice and duty to assist provisions of the 
VCAA because even if, for the sake of argument, there has not 
been, this is inconsequential and, therefore, at most harmless 
error.  See 38 C.F.R. § 20.1102.

II. Analysis

The Veteran contends that he should not be held responsible for 
an overpayment due to a reduction in his VA compensation benefits 
because he notified VA timely of his status and the RO paid him 
anyway and that any such debt should be waived.  For the reasons 
that follow, the Board concludes that the overpayment was due 
solely to administrative error on the part of the RO and that the 
debt is not valid.  

The Veteran has been in receipt of VA compensation benefits at 
the 100 percent rate due to service-connected schizophrenia and 
right and left knee disabilities.  On March [redacted], 2008, the Veteran 
was convicted of a felony and incarcerated.  

Any person who is incarcerated in a federal, state, or local 
penal institution in excess of 60 days for conviction of a felony 
shall not be paid compensation in excess of the amount specified 
in 38 C.F.R. § 3.665(d) beginning on the 61st day of 
incarceration.  38 U.S.C.A. § 3113; 38 C.F.R. § 3.665 (2010).  A 
Veteran who has a combined rating of 20 percent or more shall not 
be paid compensation in excess of the amount payable for a 
disability evaluated as 10 percent disabling beginning on the 
61st day of incarceration.  In this case, the Veteran was in 
receipt of a 100 percent disability rating.  For purposes of 38 
C.F.R. § 3.665, a felony is any offense punishable by death or 
imprisonment for a term exceeding one year, unless specifically 
categorized as a misdemeanor under the law of the prosecuting 
jurisdiction.

VA must notify the Veteran that his benefits are subject to 
reduction due to his incarceration, of the rights of dependents 
to an apportionment while the person is incarcerated, and 
conditions under which payments to the person may be resumed upon 
release from incarceration.  38 C.F.R. § 3.665(a).  In addition, 
no award of compensation shall be reduced or otherwise adversely 
affected unless the beneficiary has been notified of such adverse 
action and has been provided a period of 60 days in which to 
submit evidence for the purpose of showing that the adverse 
action should not be taken.  38 C.F.R. §§ 3.103(b)(2), 
3.105(h)(2010).

The issue of the validity of a debt is a threshold determination 
that must be made prior to a decision on a request for waiver of 
the indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430 
(1991).  In order for the Board to determine that the overpayment 
was not properly created, such that the debt was not valid, it 
must be established that the Veteran was legally entitled to the 
benefits in question or, if the Veteran was not legally entitled, 
then it must be shown that VA was solely responsible for the 
Veteran being erroneously paid benefits.  Administrative errors 
include all administrative decisions of entitlement, whether 
based upon mistake of fact, misunderstanding of controlling 
regulations or instructions, or misapplication of law.  VAOPGPREC 
2-90 (July 17, 1989), 55 Fed. Reg. 27757 (1990).  Sole 
administrative error connotes that the Veteran neither had 
knowledge of nor should have been aware of the erroneous award.  
Further, neither the Veteran's actions nor his or her failure to 
act must have contributed to payment pursuant to the erroneous 
award.  38 U.S.C.A. § 5112(b) (9), (10) (West 2002 & Supp. 2010); 
38 C.F.R. § 3.500(b)(2) (2010); Jordan v. Brown, 10 Vet. App. 171 
(1997) (sole administrative error is not present if the payee 
knew, or should have known, that the payments were erroneous).  
Thus, a finding of sole administrative error requires not only 
error on the part of VA, but that the beneficiary is unaware that 
the payments are erroneous.

Here, there is no question that the Veteran was not entitled to 
payments at the 100 percent rate on and after May [redacted], 2008, until 
the reduction was implemented in July 2008.  The Veteran does not 
contest that he was incarcerated for a felony conviction on March 
[redacted], 2008.  He was not legally entitled to the benefits.  See 
38 C.F.R. § 3.665.  For a valid debt to be created, the 
overpayment must not have been solely due to administrative 
error.

The timeline of events is illustrative of the administrative 
error alleged by the Veteran.  

The Veteran was convicted of a felony on March [redacted], 2008, and 
promptly incarcerated.  The Veteran notified the RO in a 
statement received on March 27, 2008, of his incarceration and 
new address.  The RO confirmed that the incarceration was for a 
felony in April 2008 through contact with the Dodge Correctional 
Institution.  

On April 21, 2008, the RO sent a letter to the Veteran relating 
the following information: 1) that VA compensation benefits at a 
rate in excess of 10 percent must be reduced by law to the 10 
percent rate on the 61st day of incarceration for a felony crime, 
2) that the RO had information that he was so incarcerated, 3) 
that the 61st day of incarceration was May [redacted], 2008, 4) that his 
benefits could be apportioned to a spouse or dependent child if 
he had one, 5) that he should complete and return a VA Form 21-
4138 and VA Form 21-686c to provide any information or dispute 
the reduction, 6) that the RO would allow 60 days for the 
submission of evidence, and 7) that a potential overpayment could 
be created but that any such overpayment could be reduced by 
adjusting his benefits before the end of 60 days.  

On April 24, 2008, the Milwaukee RO stamped as received a 21-4193 
and 21-686c from the Veteran and his representative.  In these 
documents, the Veteran confirmed his felony conviction, the date 
of incarceration, and asserted that he had no spouse or children 
to whom an apportionment might be made.  

In May 2008, the Veteran notified the RO that he had been moved 
to a New Lisbon, Wisconsin, correctional facility.

On July 8, 2008, the Veteran notified the RO that he had been 
transferred again on June 27, 2008, to the Wisconsin Resource 
Center facility in Winnebago.  At that time, the Veteran 
indicated that he wanted to inquire as to the last five VA 
payments and where they went.  

The RO took no action regarding the Veteran's April 24, 2008, 
submission.  Instead, the RO waited until the end of the 60 day 
period and issued a July 25, 2008, decision which implemented the 
reduction, effective May [redacted], 2008.  In the meantime, the Veteran 
had been paid at the 100 percent rate.  The RO then created an 
overpayment based on the difference between the 100 percent and 
10 percent rate for the period beginning May [redacted], 2008, in an 
amount totaling $6,748.00.  The RO acknowledged receipt of the 
form indicating that he had no dependents to whom an 
apportionment might be made.  At this point, the RO began 
recouping the overpayment by offsetting the Veteran's ongoing 
benefit payments.  

In November 2008, the Veteran filed a Notice of Disagreement as 
to the overpayment and requested a waiver.  The Veteran indicated 
that his power of attorney had cashed all of his checks from 
March 10, 2008, to June 15, 2008, even though he, the Veteran, 
was supposed to receive $117 per month.  The Veteran indicated 
that all of the checks went to his home, not to him as his 
various incarcerated addresses.

The Board finds that the overpayment was created solely due to 
administrative error on the part of the RO.  The Veteran acted 
swiftly to prevent the creation of an overpayment by submission 
of the necessary information just three days after issuance of 
the proposed reduction.  The Board notes that the RO reviewed 
these documents.  Not only did the July 2008 implementing 
decision reference them, handwritten notes appear on the Form 21-
4193.  Someone at the RO wrote "duplicate" on the submission.  
While the RO did have the same person at the Veteran's prison 
complete the same form just weeks prior, the date of the 
signature was April 22, after the proposed reduction.  
Furthermore, the Veteran submitted all of the necessary evidence 
to proceed on the reduction, confirming the conviction, date of 
incarceration, lack of beneficiaries for apportionment.  The 
Veteran not only did not dispute the reduction, he sought to 
prevent an overpayment.  The RO failed completely to recognize 
the import of the Veteran's submissions and delayed in 
implementing the reduction.  The Board notes that the August 2008 
waiver denial and August 2009 Statement of the Case and November 
2009 Supplemental Statement of the Case failed to recognize the 
existence of the Veteran's prompt notice of his incarceration and 
his responses to requests for evidence in his attempt to manage 
responsibly his VA benefits.  Finally, the Board notes that the 
Veteran began questioning where his checks had gone before the 
reduction was implemented.  This indicates to the Board that the 
Veteran was unaware that the reduction had not been implemented.  
Thus, the Board finds that he was not complicit in receiving 
additional, undeserved amounts.  The Board concludes that the 
overpayment was solely due to administrative error on the part of 
the RO.  The overpayment was not validly created.  38 C.F.R. 
§ 1.911(c).  


ORDER

The overpayment of VA compensation benefits due to incarceration 
for a felony conviction (in the amount of $6,748.00) was not 
properly created and is thus invalid.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


